DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-9 are pending.
Claims 1-9 are rejected. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a vehicle rearward side or lower side portion of a surface at a protruding portion distal end side of the shift body” of Claim 4, lines 1-2, must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 5-6, recites “displaced towards an axial direction side of the protruding portion”, which is unclear. The “axial direction” is considered to extend infinitely, so it is not clear what the orientation is of “an axial direction side of the protruding portion”. For the purposes of examination, the limitation is examined as: “displaced along an axial direction of the protruding portion”. 
Claim 4, in lines 1-2, recites, “wherein a vehicle rearward side or lower side portion of a surface at a protruding portion distal end side of the shift body”, which is unclear because the claim has defined directions which change based on the vehicle’s orientation (e.g., a vehicle can be flipped upside down) or the mounting orientation (e.g., if mounted on the vertical surface of the vehicle’s dash, then the “top” of the shift lever will be a “vehicle rearward side”; or if mounted on the vertical surface of the vehicle console’s vertical surface, then the “bottom” of the shift lever will be a “vehicle rearward side”). Further, the only surface of instant knob 16 that appears to be labeled in the instant figures 1-2 is the angled surface 16A (i.e., the feature of “a vehicle rearward side or lower side portion a surface at a protruding portion distal end side of the shift body” does not appear to be labeled). Therefore, it is unclear which portions of the surface are intended to be the “vehicle rearward side or lower side” as claimed. For the purposes of examination, the phrasing “a vehicle rearward side or lower side portion of a surface” is broadly considered to be any portion of the shift body. 
Claims 2-9 inherit the deficiencies of the respective parent claim by nature of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farges et al. (US 2018/0172145).
Regarding claim 1, Farges discloses a shift device (110) comprising: a protruding portion (the scope of the phrase “protruding portion” includes the window 132, insomuch as fig. 4B shows the window 132 protruding upward from 116) that protrudes towards a vehicle cabin side (fig. 4B most clearly shows the claimed arrangement, where 132 protrudes upward from 116, which is mounted in the center console by para. 49); and a shift body (128) disposed at an outer side in a radial direction (fig. 3B most clearly shows the claimed arrangement, where 128 is radially outside of 132) of the protruding portion (132), and having a shift position (PRND, para. 51) that is altered (paras. 15-16) as a result of the shift body (128) being rotated (the shifter body is rotatable about an axis between at least a Park, Neutral, Reverse, and Drive position, para. 16) towards a circumferential direction side of the protruding portion (in the extended position, the grip portion 128 of the shifter knob 118 is exposed and an operator of the vehicle can rotate the shifter knob 118 between various positions, including park, reverse, neutral, and drive, para. 51) and also being displaced (the shifter body is translatable in a longitudinal direction between at least a Park, Neutral, Reverse, and Drive position, para. 15) towards an axial direction side of the protruding portion (the shifter knob 118 is translatable between a recessed position, shown in fig. 4A, and an extended position, shown in 4B, para. 51).  

    PNG
    media_image1.png
    1118
    737
    media_image1.png
    Greyscale

Regarding claim 2, Farges discloses the shift device according to Claim 1, wherein a surface (fig. 3B shows the top portion 126 of 128, including the angled surface) at a protruding the “top” portion as shown in fig. 3B) of the shift body (128) is disposed either at a same position in the axial direction of the protruding portion as a distal end surface (fig. 3B shows the claimed arrangement, where the 126 and 132 are disposed at the same axial position) of the protruding portion (132), or at a protruding portion base end side relative to the distal end surface of the protruding portion.  
Regarding claim 3, Farges discloses the shift device according to Claim 1, wherein an angled surface (fig. 3B most clearly shows the angled surface at the top portion of 128) of the shift body (128) between a protruding portion distal end side (i.e., the “top” side as shown in fig. 3B) and the outer side in the radial direction of the protruding portion (i.e., the outer cylindrical surface of 128) is inclined so as to slope towards a protruding portion base end side (i.e., the “bottom” side as shown in fig. 3B) as the angled surface approaches the outer side in the radial direction of the protruding portion (fig. 3B clearly shows the claimed arrangement, where the angled surface of 128 is in the claimed location and sloped in the claimed direction).  
Regarding claim 5, Farges discloses the shift device according to Claim 1, further comprising an exposed surface (122) that is exposed towards the vehicle cabin side (figs  3A-4B clearly show the claimed arrangement), wherein a surface (any surface at the lower portion of 128 closest to 116 as shown in fig. 4B) at a protruding portion base end side (bottom portion as shown in fig. 4B) of the shift body (128) is disposed either at a same position in the axial direction of the protruding portion as the exposed surface, or (i.e., “or”) at the protruding portion base end side (bottom portion as shown in fig. 4B) relative to the exposed surface (122).  
Regarding claim 6, Farges discloses the shift device according to Claim 1, wherein the shift body (128) is configured to be rotatable (in the extended position, the grip portion 128 of the shifter knob 118 is exposed and an operator of the vehicle can rotate the shifter knob 118 between various positions, including park, reverse, neutral, and drive, para. 51) after having been displaced (the shifter knob 118 is translatable between a recessed position, shown in fig. 4A, and an extended position, shown in 4B, para. 51).  
Regarding claim 7, Farges discloses the shift device according to Claim 1, wherein a distal end (i.e., “top” as shown in fig. 3B) of the protruding portion (132) protrudes towards the outer side in the radial direction of the protruding portion (the scope of “protrudes towards the outer side in the radial direction” includes the arrangement shown in fig. 3B, where 132 is a 3-dimensional object that protrudes in the radial direction).  
Regarding claim 8, Farges discloses the shift device according to Claim 1, wherein a surface (fig. 3B most clearly shows the angled surface at the top portion of 128) at a protruding portion distal end side of the shift body (128) is inclined so as to slope towards a protruding portion base end side (i.e., the “bottom” side as shown in fig. 3B) as the surface approaches the outer side in the radial direction of the protruding portion (fig. 3B clearly shows the claimed arrangement, where the angled surface of 128 is in the claimed location and sloped in the claimed direction).  
Regarding claim 9, Farges discloses the shift device according to Claim 1, wherein the shift position (PRND, para. 51) is located at a displacement position (in the extended position, the grip portion 128 of the shifter knob 118 is exposed and an operator of the vehicle can rotate the shifter knob 118 between various positions, including park, reverse, neutral, and drive, para. 51) of the shift body (128).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonaka (US 2006/0100059).
Regarding claim 1, Nonaka discloses a shift device comprising: a protruding portion (80) that protrudes towards a vehicle cabin side (fig. 6 most clearly shows the claimed arrangement, where 80 is shown extending in the vertical direction, i.e. protruding towards the vehicle cabin); and a shift body (2) disposed at an outer side in a radial direction (fig. 6 clearly shows the claimed arrangement, where 80 is received in concave portion 2a of knob 2, and therefore 2 is radially exterior to 80) of the protruding portion (80), and having a shift position that is altered as a result of the shift body being rotated towards a circumferential direction side of the protruding portion (in the shift selectable state, the transmission 5 is shifted and selected to a predetermined mode by the rotation of the shift knob 2, para. 28) and also being displaced towards an axial direction side of the protruding portion (figs. 6-7 clearly show the claimed arrangement, where 2 is displaced in the axial direction with respect to 80).  

    PNG
    media_image2.png
    613
    651
    media_image2.png
    Greyscale

Regarding claim 4, Nonaka discloses the shift device according to Claim 1, wherein a vehicle rearward side or lower side portion of a surface (fig. 6 shows the lower portion of 2, radially exterior to 80) at (the scope of the term “at” includes “near”) a protruding portion distal end side of the shift body (the shift knob 2 is a continuous body, and therefore the “lower portion” is considered to be “near” the upper/distal portion) is disposed at (i.e., “near”) a protruding portion (80) base end side (fig. 6 clearly shows the claimed arrangement, where the lower portion of 2 is radially exterior to 80, including in the area of the “bottom” portion of 80).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerpen (DE 102007029594) shows, in figure 15, a shift device (315) comprising: a protruding portion (1) that protrudes towards a vehicle cabin side (fig. 15 clearly shows the claimed arrangement, where 315 protrudes so that the user can manipulate gear selection); and a shift body (2) disposed at an outer side in a radial direction (fig. 15 clearly shows the claimed arrangement, where 2 is radially outside of 1) of the protruding portion (1), and having a shift position that is altered (after ring 2 is pulled up as shown by 315b, second ring 2 can turn so that the gears are selected) as a result of the shift body (2) being rotated towards a circumferential direction side (315c) of the protruding portion (1) and also being displaced towards an axial direction side (315b) of the protruding portion (1); wherein an angled surface (fig. 15 clearly shows the angled surface of 2) of the shift body (2) between a protruding portion distal end side (i.e., the “top” side as shown in fig. 15) and the outer side in the radial direction of the protruding portion (i.e., the outer cylindrical surface of 2) is inclined so as to slope towards a protruding portion base end side (i.e., the “bottom” side as shown in fig. 15) as the angled surface approaches the outer side in the radial direction of the protruding portion (fig. 15 clearly shows the claimed arrangement, where the angled surface of 2 is in the claimed location and sloped in the claimed direction); wherein the shift body (2) is configured to be rotatable (315c) after having been displaced (315b); wherein a surface (fig. 15 clearly shows the angled surface of 2) at a protruding portion distal end side of the shift body (2) is inclined so as to slope towards a protruding portion base end side (i.e., the “bottom” side as shown in fig. 15) as the surface approaches the outer side in the radial direction of the protruding portion (fig. 15 clearly shows the claimed arrangement, where the angled surface of 2 is in the claimed location and sloped in the claimed direction); wherein the shift position (315c) is located at a displacement position (315b) of the shift body (2).
DeJonge (EP 1229272) shows, in at least figs. 6 and 8, a shift device comprising: a protruding portion (65) that protrudes towards (fig. 6 most clearly shows the claimed arrangement, where 65 is shown extending in the vertical direction, i.e. protruding towards the vehicle cabin) a vehicle cabin side (fig. 3 shows driver interface module 21 protruding toward the vehicle cabin); and a shift body (79) disposed at an outer side (outer surface of ring 77 rotatably supports knob 79, para. 25) in a radial direction of the protruding portion (65), and having a shift position that is altered as a result of the shift body being rotated towards a circumferential direction side of the protruding portion (knob 79 is rotatably supported and is movable to request a shift of the transmission, para. 19; see also para. 23) and also being displaced towards an axial direction side of the figs. 1-3 clearly meet the claimed limitation, as described by para. 18).  
Tsai et al. (US 2018/0079302) shows, in at least figs. 1A-1C, a cylindrical pebble 110 that is inserted and docked into an area 120 of a console, and which is configured as a gear shifter that is rotatable for selecting a gear; and describes, in para. 25, the “sleeve 130 may extend upward from the console to surround pebble 110”. However, from the context of the disclosure, the phrasing “extend” appears to mean extend geometrically, as opposed to extend in motion. 

    PNG
    media_image3.png
    384
    628
    media_image3.png
    Greyscale

Gicquel et al. (GB 2444502) shows, in at least figs 1-3, a rotary shift knob 16 that is prevented from being grasped by the driver by ring 18 when in an upper position, and permits the driver to access the knob 16 when the ring 18 is lowered.  

    PNG
    media_image4.png
    522
    676
    media_image4.png
    Greyscale

Wiedenmann et al. (DE 102009001936) shows, in at least figs. 1-2, an operating device for a domestic appliance with a retractable control knob 2, where the knob 2 has a first grip 15 and a second grip 19 that can be extended or lowered independently of each other. 

    PNG
    media_image5.png
    573
    658
    media_image5.png
    Greyscale

Bubb (DE 19936257) shows, in at least figs. 1-2, a device which allows a user to make a selection from a range of functions which has concentric turning knobs 1, 2, 3. 

    PNG
    media_image6.png
    362
    582
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/T. SCOTT FIX/Examiner, Art Unit 3658